               Case
                 Case
                    1:15-cv-02697-KPF
                       17-3356, Document
                                      Document
                                         77, 11/16/2018,
                                                 92 Filed2435624,
                                                           11/16/18Page1
                                                                     Pageof11of 1
                                                                                         N.Y.S.D. Case #
                                                                                         15-cv-2697(KPF)
                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT
                                               _________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      16th day of November, two thousand and eighteen.

      ______________________________

       Israel Gamero, Norberto Mastranzo, Oscar Sanchez,
                                                                     STATEMENT OF COSTS
       Individually, on behalf of others similarly situated,
                                                                     Docket No. 17-3356
                    Plaintiffs - Appellants,

       v.

       Koodo Sushi Corp., DBA Koodo Sushi, Michelle
       Koo,
                                                                                          Nov 16 2018
                    Defendants - Appellees,

       Raymond Koo,

                 Defendant.
      ______________________________


             IT IS HEREBY ORDERED that costs are taxed in the amount of $400.00 in favor of the
      Appellees.


                                                           For the Court:

                                                           Catherine O’Hagan Wolfe,
                                                           Clerk of Court




CERTIFIED COPY ISSUED ON 11/16/2018
